 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Conolon CorporationandIndustrial Union of Ma-FINDINGS OF FACTrive and ShipbuildingWorkers of America, AFL-CIOThe Conolon CorporationandIndustrial Union of Ma-rine and Shipbuilding Workers of America, AFL-CIO, Petitioner.Cases 21-CA-9230 and 21-RC-10431June 17, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpon charges duly filed on May 15, 1970, by theUnion against the Respondent, the Regional Directorfor Region 21 on August 27 issued his complaint alleg-ing violations of Section 8(a)(1) by the Respondent inconnection with its preelection activity in Case 21-RC-10431. On August 28, 1970, the Regional Director is-sued his Report on Objections and order directing hear-ing and order consolidating cases and notice of hearing,finding that the issue raised by the evidence offered insupport of the Petitioner's objections to the electionand theissueto be resolved in the unfair labor practicecharge case are related and involve the same evidence.On November 2 and 3, 1970, all parties entered intoa stipulation which provides that this matter shall besubmitted directly to the Board for decision. The par-ties further stipulated that the entire record of thisproceeding shall consist of the motion to transfer pro-ceedings to the Board, the stipulation, and the follow-ing documents attached to the stipulation: the charge,the notice of charge, the complaint and notice of hear-ing, the affidavit of service of same, the Report onObjections and order directing hearing and consolidat-ing,with attached letter from Petitioner objecting toconduct of Employer affecting the results of election,the affidavit of service of same, and Respondent's an-swer to the complaint.By an order issued November 13, 1970, the Boardapproved the aforesaid stipulation, made it a part of therecord herein, and transferred the matter to, and con-tinued it before, the Board.Upon the basis of the aforesaid stipulation, and theentire record in this case, including the briefs filed bythe Respondent and the General Counsel, the Boardmakes the following:ITHEBUSINESSOF THE COMPANYRespondent,the Conolon Corporation,a Californiacorporation,is engaged in the manufacture of fishingrods at a plant located at Santa Ana,California. Duringthe past year,which period is representative,Respond-ent, in the normal course and conduct of its businessoperations,directly shipped and sold products valuedin excess of $50,000 to customers located outside theState of California.We find that at all times materialhereinRespondent has been engaged in commercewithin the meaning of Section 2(6) and(7) of the Act,and that it will effectuate the policiesof the Act toassert jurisdiction in this case.II.THE LABOR ORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Work-ers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE FACTSHoward Ashby,the Respondent's president, madethe following preelection speech to the employees onApril 27,1970, which included his reading,as the cen-tral part of his speech,portions of a decision of theCourtof Appealsfor the Eighth Circuit.'Introductoryremarks:The Unionindicates to you that the governmenthas frozen or protectsyourpresent benefits. Thesestatements are just not so-were the Union able toget in we are obliged to negotiate with it butnotI repeatnotobligated to agree to any proposals orrequests it makes. All benefits at that time wouldbe subject to renegotiation.To bearthis out I want to read you an actualcase history, a statement actually made by a com-pany official in an election campaign and thesestatements were upheld by the NLRB.Then Ashbyread this excerpt from the court opin-ion:I do not want a union in this plant...and I willfight the union in every legal way possible ... If aunion wins, all it wins is the right to bargain-nothing more ...Do yourealize that the only waya unioncan tryto force your company to do any-thing that it is unwilling to do would be to pull youIBy mistake Ashby, both before and after reading the court-approvedparagraphs, identified them as part of a Board decision (149 NLRB 673)which had upheld an employer's right to make the quoted remarks, whereasin fact the Board, by a panel of Members Fanning and Brown, with MemberLeedom dissenting, had foundan 8(a)(I) violation based on the employer'sspeeches and pamphlets The court, in a two to one decision, found theremarks privileged and denied enforcement.NL.R.B. v. Herman WilsonLumber Co.,355 F.2d 426 (C A 8)191 NLRB No. 51 THE CONOLON CORPORATIONout on strike? If a union calls an economic strike,you place your job on the line. You can be perma-nently replaced.You can lose your job.An economic strike could cause us to lose busi-ness.This might cause us to have to shut down theplant. If so, you would be without a job.This union is going to find me to be the mostdisagreeable person it ran up against.I told youlast week I was going to fight this union in everylegal way possible,and I mean it ...In dealing with the Union I'll deal hard with it-I'll deal cold with it-I'll deal at arms lengthwith it.You know, or if you don't you should knowbefore you vote, that I'm not obligated by law toagree to any proposals that the Union makes onwages, hours, working conditions,or what haveyou. If the Union wins the election, we will beobligated to agree to negotiate with it,but we arenot obligated to, agree to any proposals or requeststhat it makes.We are not required to make anyconcessions to it.Ashby concluded as follows:As I said, this was upheld at the N.L.R.B. infavor of the Company.I'm not saying we would take such an attitudeas this man took,but I am saying to you that whatthe Union would get would depend on whether ornot the Company can afford to give it.Regardless,as indicated by what I just read, theCompany will still run this business,not theUnion.The election was held on May 1, 1970, the Unionlosing by a vote of 89 for, 292 against, and 9 voteschallenged. Based principally upon the context of Ash-by's speech, the Union filed timely objections to theelection,and on May 15 filed a charge alleging thespeech as an 8(a)(1) violation. On August 28 a com-plaint issued describing the alleged violation as threat-ening loss of employment in the event employees se-lected the Union as their bargaining representative, andas creating an atmosphere of futility to discourage sup-port for the Union. As the same evidence supportedboth the objections and the complaint,the RegionalDirector consolidated the twocasesfor hearing. Thehearing was thereafter waived by the stipulation offacts which followed in November.The remarks from theWilsoncase wereanalyzed bythe court as showing an intent to oppose the Union,thus an announcement the Employer was privileged tomake;as explaining that permanent replacement wasthe possible effect of an economic strike, thus an accu-rate forecast"within the pale of law";and as proclaim-ing an intent to engage in hard bargaining as distin-guished from a refusal to bargain.Thus the nub ofAshby's remarks was an exact quotation from a public255document which he,in effect,identified and from whichhe then proceeded to read to his employees. Althoughthe quoted portion was court-approved rather thanBoard-approved, there is no question that what he readwas an accurate excerpt from the court opinion of cam-paign remarks which the court deemed permissible un-der the Act. In our opinion the Act does not prohibitthe use of a court decision in this manner.As we seenothing objectionable in Ashby's additional remarks,made before and after the reading of the excerpt inquestion,we find that this speech as a whole was pro-tected by Section 8(c) of the Act.Accordingly, based upon the facts stipulated hereinwe shall dismiss the complaint and the objections to theelection.As the tally of ballots shows that Petitionerhas not received a majority of the valid ballots cast, weshall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the valid votescast in Case 21-RC-10431 has not been cast for Indus-trialUnion of Marine and Shipbuilding Workers inAmerica,AFL-CIO,and that said labor organizationis not the exclusive representative of the employees inthe unit found appropriate, within the meaning of Sec-tion 9(b) of the National Labor Relations Act, asamended.ORDERIt is hereby ordered that the complaint herein be, andithereby is, dismissed in its entirety.MEMBER FANNING, concurring:I agree with my colleagues to dismiss this case, butfor different reasons.The Respondent here limited its preelection cam-paign to a single speech made to each of two shifts,which speech, in the particular circumstances, I wouldfind noncoercive.No other antiunion conduct by theRespondent is involved,the speech itself being the sumtotal of the objections to the election and the 8(a)(1)allegations of the complaint.The speech is brief,most of it being an excerpt-consisting of employer antiunion remarks-from anopinion of the Court of Appeals for the Eighth CircuitinWilson.'This quotation my colleagues consider per-missible, viewing it simply as the reading to employeesof a public document properly identified. I doubt thewisdom of this approach and believe that quoted judi-cial opinions,like other employer remarks,should beanalyzed for possible coercive implication in the spe-cific context.'Herman Wilson Lumber Company,149 NLRB 673, enforcement de-nied 355 F.2d 426(C.A. 8), Judge Larson dissenting. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis brings me to the Board's Decision in the saidWilsoncase,where Member Brown and I affirmed aTrial Examiner's Decision finding and 8(a)(1) violationbased upon "threatening employees with adverseconsequences, including job loss, in the event they se-lected the Union as their collective-bargaining agent,and by creating an atmosphere of futility to discouragesupport for the Union among employees, and by otheracts."Member Leedom dissented. The Court of Ap-peals, in a two to one decision, denied enforcement ofthe Board's order. I most respectfully disagree with theview of the Court majority in that case. I note thatJudge Larson, who dissented, thought that the consti-tutional immunity should be withdrawn from the Wil-son remarks because of the proviso to Section 8(c) con-cerning threats and promises, and because of an"over-riding societal purpose" demanding that expres-sion be regulated where balance of interests demands.Since that time the U.S. Supreme Court has spokendecisively in the difficult area of First Amendmentrights where an employers' antiunion efforts consist ofspeech alone. SeeN. L.N.L.R.B. v. Gissel Packing Company,395 U.S. 575, section IV at the end of the opinion.Actually theWilsoncase involved a series ofspeeches by the employer's president as well as thedistribution of letters or pamphlets to employees con-cerning the strike theme and possible job loss throughpermanent replacement, as well as the futility of select-ing a bargaining agent. The Trial Examiner's Decision,which the Board majority affirmed,characterized theemployer activity as an"unremitting effort"to defeatthe union by informing employees that the Union'sonly way of getting anything was by striking,by "re-peatedly stating"that management reserved the righttomake all the final decisions,and by"continualharassment" in projecting loss of jobs.In my view the impact upon employees of the em-ployer barrage inWilsoncannot be equated with thatof the single speechmade by Ashby.The court inWil-son,unlike the Board,distilled the separate remarksinto what sounded like a single statement-here readby Ashby-and focused upon the several categories ofantiunion remarks involved,though finally concludingthat not"any" handbill or speech of the employerstated anything more than its legal rights.Thus thecourt ignored the overall impact of the challenged re-marks. This ambivalent approach was pointedly re-ferred toby thedissenting judge who quoted from theCourt of Appealsfor the Fourth Circuit inDaniel Con-structionCo. v. N.L.R.B.,341 F.2d 805,to, the effectthat"words and phrases,each lawful when consideredalone,can be united in such a fashion as to yield animproper end product."Though similar in tone to the employer's theme inWilson,what occurred here lacked the repetition andharassmentof thatcase and consequently,as I see it,had no objectionable effect on the employees.Accord-ingly,I agree with the dismissal result.